Citation Nr: 1628724	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected low back disability.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected low back disability.

4.  Entitlement to service connection for joint pain, including as due to an undiagnosed illness.

5.  Entitlement to an initial rating in excess of 10 percent for a chronic low back strain and chronic thoracic spine strain.

6.  Entitlement to an initial rating in excess of 10 percent for a right patella fracture with degenerative joint disease. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and his sister


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2007 to February 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for a right knee disability and a low back disability and assigned 10 percent ratings, effective February 29, 2008.  The rating decision also denied service connection for left and right shoulder disabilities, muscle and joint pain, and a left hip disability. 

The Veteran and his sister testified before the undersigned at a Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

These matters were before the Board in September 2014, at which time they were remanded for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2014 remand, VA examinations were to be provided and etiological opinions obtained for the service connection claims on appeal.  VA examinations were provided for the Veteran's left hip and shoulder disabilities in December 2015.  However, etiological opinions were not provided.  Additionally, there was no VA examination scheduled for the appellant's claim of service connection for joint and muscle pain.  Thus, an additional remand is necessary to comply with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The remand directives also requested that outstanding private medical records for treatment for the Veteran's service-connected right knee and low back disabilities be obtained.  In correspondence dated in September 2015, the RO requested that the appellant complete the appropriate authorization form to obtain private treatment records.  The letter was returned as undeliverable.  In an October 2015 letter, the appellant's representative provided an updated address for the Veteran.  However, the evidence does not suggest that the request for authorization to obtain private treatment records was sent to the Veteran's new address.  Therefore, additional remand is required. 

Lastly, the Board observes that a supplemental statement of the case was not issued for the service connection claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's address. 

2.  Ask the Veteran to identify any medical treatment for his service-connected right knee and back disabilities and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  Forward the claims file to the examiner who conducted the December 2015 VA examination for the Veteran's left hip disability, or another appropriate VA provider if she is unavailable, to provide an etiological opinion.  The claims file, to include this remand must reviewed by the examiner and such review must be noted in the examination report.

The examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that the any left hip disability was caused by the Veteran's his service-connected right knee disability?  

b.  Is it at least as likely as not (a 50 percent probability or more) that any left hip disability was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected right knee disability?

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

c.  If a diagnosed left hip disability was not caused or aggravated by the Veteran's service-connected right knee disability, is it at least as likely as not (a 50 percent probability or more) that any left hip disability is otherwise related to military service?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Forward the claims file to the examiner who conducted the December 2015 VA examination for the Veteran's left and right shoulder disabilities, or another appropriate VA provider if she is unavailable, to provide an etiological opinion.  The claims file, to include this remand must reviewed by the examiner and such review must be noted in the examination report.

The examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any left or right shoulder disability was caused by the Veteran's service-connected back disability?  

b.  Is it at least as likely as not that any left or right shoulder disability was aggravated by (i.e., permanently worsened beyond normal progression) his service-connected back disability?

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

c.  If a diagnosed left or right shoulder disability was not caused or aggravated by the Veteran's service-connected back disability, is it at least as likely as not (a 50 percent probability or more) that the any left or right shoulder disability is otherwise related to military service?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for a VA examination to determine the etiology of joint and muscle pain due to an undiagnosed illness.  The claims file, to include this remand, must reviewed by the examiner and such review must be noted in the examination report.

All indicated tests and studies should be performed and all clinical findings should be reported in detail. 

The examiner is requested to answer the following questions:

a.  Does the Veteran have a medically unexplained chronic multi-symptom illness or undiagnosed illness?  

b.  If so, is it at least as likely as not (50 percent probability or more) that the medically unexplained chronic multi-symptom illness or undiagnosed illness had its clinical onset in service or is otherwise related to military service.  

If the examiner finds that the claimed joint and muscle pain is attributable to a known diagnosis, such diagnosis should be specified.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




